        Case 4:18-cv-03451-JST Document 64-72 Filed 04/29/20 Page 1 of 4




 1 BROWNE GEORGE ROSS LLP
   Keith J. Wesley (State Bar No. 229276)
 2   kwesley@bgrfirm.com
   Matthew L. Venezia (State Bar No. 313812)
 3   mvenezia@bgrfirm.com
   Milin Chun (State Bar No. 262674)
 4   mchun@bgrfirm.com
   2121 Avenue of the Stars, Suite 2800
 5 Los Angeles, California 90067
   Telephone:    (310) 274-7100
 6 Facsimile:    (310) 275-5697

 7 Attorneys for Plaintiff
   Atari Interactive, Inc.
 8

 9                                  UNITED STATES DISTRICT COURT

10                     NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

11

12 ATARI INTERACTIVE, INC.,                          Case No. 4:18-cv-03451-JST
                                                     [Related to Case Nos. 3:18-cv-03843-JST; 3:18-
13                     Plaintiff,                    cv-04115; 4:18-cv-04949-JST; and 4:19-cv-
                                                     00264-JST]
14               vs.

15 REDBUBBLE, INC.,                                  DECLARATION OF TERRI WALTERS IN
                                                     SUPPORT OF ATARI INTERACTIVE,
16                     Defendant.                    INC.’S MOTION FOR SUMMARY
                                                     JUDGMENT
17
     AND RELATED ACTIONS
18                                                   Judge:    Hon. Jon S. Tigar
                                                     Date:     July 8, 2020
19                                                   Time:     2:00 pm
                                                     Crtrm.:   9
20

21

22

23

24

25

26

27

28
     1529167.1                                                           Case No. 4:18-cv-03451-JST
                   DECLARATION OF TERRI WALTERS IN SUPPORT OF ATARI INTERACTIVE, INC.’S
                                    MOTION FOR SUMMARY JUDGMENT
        Case 4:18-cv-03451-JST Document 64-72 Filed 04/29/20 Page 2 of 4


                                     DECLARATION OF TERRI WALTERS
 1               I, Terri Walters, declare and state as follows:

 2               1.       I was previously employed as a paralegal for Browne George Ross LLP, counsel of

 3 record for Atari Interactive, Inc. in this matter. I was employed in that role during all of the events

 4 described herein. I have firsthand, personal knowledge of the facts set forth below and if called as

 5 a witness could and would competently testify thereto.

 6               2.       On September 26, 2019, I placed an order on Redbubble through the

 7 redbubble.com website. After placing my order, I was provided an order summary showing the

 8 details of my order. I captured a screenshot of that order summary. A true and correct copy of that

 9 screenshot is attached hereto as “Exhibit A.”

10               3.       Upon placing this order, I received shipping confirmation e-mails from Redbubble,

11 confirming that my items were shipped. True and correct copies of two such e-mails, with my

12 personal information redacted, are attached hereto as ‘Exhibit B.”

13               4.       My order arrived on or about October 7, 2019. When I received my order, I took

14 pictures of the items as they arrived, and as I unpackaged the items. True and correct copies of

15 photos taken during this process, with my personal information redacted, are attached hereto as

16 “Exhibit C”

17               5.       On October 25, 2019, I placed another order on Redbubble through the

18 redbubble.com website. To do so, I clicked the “Add to cart” link on the individual items’ product
19 listing pages, then once the desired items were in my shopping cart, I checked out on the

20 Redbubble website. This process included the entry of my personal and shipping information, in

21 addition to my payment information.

22               6.       Upon placing my order, I was provided with an order confirmation on the

23 Redbubble website, that among other things, stated that my order was successful, provided that the

24 next step would be that my order would be made and shipped, and confirmed what items I

25 ordered. I captured a screenshot of this order confirmation. A true and correct copy of that

26 screenshot, with my personal information redacted, is attached hereto as “Exhibit D.”
27

28
     1526168.1                                                              Case No. 4:18-cv-03451-JST
                                                      -1-
                      DECLARATION OF TERRI WALTERS IN SUPPORT OF ATARI INTERACTIVE, INC.’S
                                       MOTION FOR SUMMARY JUDGMENT
Case 4:18-cv-03451-JST Document 64-72 Filed 04/29/20 Page 3 of 4
        Case 4:18-cv-03451-JST Document 64-72 Filed 04/29/20 Page 4 of 4


                                            CERTIFICATE OF SERVICE
 1               I hereby certify that on this 29th day of April, 2020, I electronically filed the

 2 foregoing DECLARATION OF TERRI WALTERS IN SUPPORT OF ATARI

 3 INTERACTIVE, INC.’S MOTION FOR SUMMARY JUDGMENT with the Clerk of the

 4 Court using the CM/ECF system which will send notification of such filing to the following:

 5                                                   SERVICE LIST
 6                                     Atari Interactive, Inc. v. Redbubble Inc.
                         U.S.D.C. N.D. CA, Oakland Division Case No. 4:18-CV-03451-JST
 7                  [Related to Case Nos. 3:18-cv-03843-JST; 3:18-cv-04115; 4:18-cv-04949-JST;
                                                and 19-cv-00264-JST]
 8

 9
         Kenneth B. Wilson                                      Attorneys for Defendant
10       COASTSIDE LEGAL                                        Redbubble, Inc.
         455 1st Avenue
11       Half Moon Bay, CA 94019
         Tel: (650)440-4211
12       Fax: (650)440-4851
         ken@coastsidelegal.com
13

14       Jonathan M. Masur                                      Attorneys for Defendant
         Zachary S. Davidson                                    Redbubble, Inc.
15       ZUBER LAWLER &
           DEL DUCA LLP
16       2000 Broadway Street, Suite 154
         Redwood City, California 94063
17       Telephone:    (650) 434-8538
         Email: jmasur@zuberlawler.com
18               zdavidson@zuberlawler.com
19                  Debora Sanfelippo
                    dsanfelippo@zuberlawler.com
20

21

22

23

24                                                           Andrea A. Augustine
25

26
27

28
     1526168.1                                                           Case No. 4:18-cv-03451-JST
                                                   -3-
                   DECLARATION OF TERRI WALTERS IN SUPPORT OF ATARI INTERACTIVE, INC.’S
                                    MOTION FOR SUMMARY JUDGMENT
